United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 14, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61075
                          Summary Calendar


JASWINDER SINGH

                     Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A73 084 795
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Jaswinder Singh has filed a petition for review of a final

order of the Board of Immigration Appeals (BIA) affirming the

denial of his motion to reopen his removal proceeding.       Singh was

ordered removed in absentia when he failed to appear for his

removal hearing.

     Singh argues that the BIA abused its discretion in denying

his motion to reopen.   Singh argues that the BIA erred in its

factual finding that he understood the significance of the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-61075
                               -2-

Notification Requirement Change of Address form.   We have

reviewed the record and the briefs submitted by the parties and

have determined, in view of the substantial evidence, that Singh

knowingly provided his address to the immigration court at the

time of his release on bond.   The BIA did not abuse its

discretion in denying his motion to reopen.    See Lopez-Gomez v.

Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).   Accordingly,

Singh’s petition for review is DENIED.